Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	The amendment filed 04/25/2022 has been received and considered. Claims 1-3, 6, 8, 10, 15, 18, 21, 23-24, 26-27, 29-31, 33, 39-40, and 42 are presented for examination.

Allowable Subject Matter
2. 	Claim 1-3, 6, 8, 10, 15, 18, 21, 23-24, 26-27, 29-31, 33, 39-40, and 42 are allowed.

3.	The following is an examiner’s statement of reasons for allowance: 
none of the prior art of record discloses a method calculating a condition within a microfluidic device with recirculation,, including:
 (Claim 1) “determining an effective pressure difference between the first and second reservoirs, wherein the effective pressure difference is based on the imposed pressure difference and the hydraulic pressure difference, 
using the effective pressure difference, accounting for reactions occurring within the microfluidic device that deplete or increase the first and second concentrations of the component,
determining a value of the condition within the microfluidic device”, and 
in combination with the remaining elements and features of the claimed invention.   
It is for these reasons that the applicant’s invention defines over the prior art of record. 	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUNHEE KIM whose telephone number is (571)272-2164. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on (571)272-2279. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

EUNHEE KIM
Primary Examiner
Art Unit 2146



/EUNHEE KIM/Primary Examiner, Art Unit 2146